UNITED STATES DISTRICT COURT

 

DISTRICT OF MINNESOTA
Christine M. Nordgren, Court File No.
Plaintiff,
vs. DEMAND FOR JURY TRIAL

Hennepin County, Hennepin County

Department of Human Services and Public

Health, David J. Hough, Hennepin County
Administrator, Jodi Wentland, Hennepin County
Director of Human Services, Joan Granger-Kopesky,
Director of Hennepin County Child and Family Services,
Mary Kay Libra, Hennepin County Child and Family
Services Social Worker, Jodi Harpstead, Commissioner,
Minnesota Department of Human Services,

Michael O. Freeman, Hennepin County Attorney,

Katy L. Stesniak, Assistant Hennepin County Attorney,
Nystrom & Associates, Ltd., Rochelle Anderson,

Craig Rice, Susan Vinge,

Defendants.

 

COMPLAINT

 

Christine M. Nordgren, for her Complaint against the Defendants, states and alleges
as follows:

INTRODUCTION
01. This lawsuit is brought by Plaintiff Christine M. Nordgren to secure redress of

the deprivations by municipal defendants, at all times herein acting under color

of state law, of rights secured to Plaintiff under the United States Constitution,
02.

03.

04.

including the Fourth, Fifth and Fourteenth Amendments, and against non-

municipal defendants under federal and state law where applicable.

JURISDICTION
This Court has jurisdiction herein pursuant to 28 U.S.C. §1331 and 1343(a)(4) in
that this case arises under the laws of the United States, specifically, the Civil
Rights Act of 1866 and 1991, 42 U.S.C.§1983, et seq., and 42 U.S.C. §1985, et seq.
This Court may invoke supplemental jurisdiction over the related state law
claims herein pursuant to 28 U.S.C. §1367(a) based on the following: Plaintiffs
claims under the various tort claims alleged herein form part of the same case or
controversy under Article III of the United States Constitution set forth above in
that said state law claims share all common operative facts with her federal law
claims, and the parties are identical. Resolving all state and federal claims in a
single action serves the interests of judicial economy, convenience, and fairness

to the parties by avoiding litigation of similar claims in multiple forums.

VENUE
The unlawful practices giving rise to the claims of Plaintiff occurred in this
district; Defendant Hennepin County and Hennepin County
Department of Human Services and Public Health operates in this district;
Defendant Nystrom & Associates, Ltd. maintains several of its satellite offices

and operational facilities in this district; a substantial part of the events giving
05.

06.

07.

08.

09.

rise to these claims occurred in Hennepin County, Minnesota, accordingly venue
properly lies in this district under 28 U.S.C. § 1391(b)(2).

PARTIES
Plaintiff Christine M. Nordgren (hereinafter “Plaintiff” or “Nordgren”) is citizen
of the United States and a resident of Hennepin County in the State of Minnesota.
Plaintiff has completed two tours of duty in the United States Army first in Iraq
from 2005 to 2007 and secondly in Afghanistan from 2010 to 2012.
At all times herein, Defendant Hennepin County (“County”) is a public municipal
entity and a political subdivision created and authorized under the laws of the
State of Minnesota. The County of Hennepin has purchased liability insurance
sufficient under Minnesota Statutes §3.736 to waive its immunity against civil
liability.
The County of Hennepin operates Hennepin County Department of Human
Services and Public Health and its Children and Family Services (“CFS”) division,
which is the County’s department implementing Minnesota Department of
Human Service Standards and Minnesota State Statutes.
At all times applicable herein, the Hennepin County Department of Human
Services and Public Health (“Department”) was and is a subdivision or entity of
the County.
Jodi Harpstead is the Commissioner of the Minnesota Department of Human
Services. The Minnesota Department of Human Services is legally obligated to
ensure Hennepin County Department of Human Services and Public Health, the

social service agency responsible under Minnesota law to operate the local child
10.

11.

12.

protection programs, is in compliance with federal and state laws. This would
include, but is not limited to, the implementation of the Department, training,
creating manuals, enforcing and disciplining social workers for non-compliance
in matters of juvenile protection services. She is sued in her official capacity as
an employee of the State of Minnesota. Upon information and belief, Harpstead
is a citizen and resident of Minnesota.

Defendant Michael O. Freeman, at all times relevant to the allegations of this
Complaint, was the Hennepin County Attorney, and acted during his employment
and/or under color of state law. He is sued herein solely in his official capacity.
In that capacity, he serves in a supervisory and/or policymaking role, oversees
the Assistant County Attorneys of Hennepin County Attorney’s Office and is
responsible for ensuring the Hennepin County Attorney’s Office complies with its
legal obligations in carrying out its duties under Minnesota Statute §388, the
provisions under the Juvenile Court Act and the Minnesota Rules of Juvenile
Protection Procedures. Upon information and belief, Freeman is a citizen and
resident of Minnesota.

Defendant Katy L. Stesniak, at all times relevant to the allegations of this
Complaint, was an Assistant County Attorney with Hennepin County Attorney’s
Office and acted during her employment and/or under color of state law. She is
sued in her individual and her official capacity as an employee of the County of
Hennepin. Upon information and belief, Stesniak is a citizen and resident of
Minnesota.

Defendant David J. Hough is the Hennepin County Administrator sued herein
13.

14.

15.

solely in his official capacity. He provides county-wide oversight to each of
Hennepin County’s departments, including the Department and CFS and is
responsible for ensuring that Hennepin County complies with its legal
obligations. Upon information and belief, Hough is a citizen and resident of
Minnesota.

Defendant Jodi Wentland is the Assistant Hennepin County Director of Human
Services and is sued herein solely in her official capacity. In that capacity,
Wentland serves in a supervisory and/or policymaking role and acted during her
employment and/or under color of state law, oversees CFS and is responsible for
ensuring that Hennepin County complies with its legal obligations with respect
to families served by CFS. Upon information and belief, Wentland is a citizen and
resident of Minnesota.

Defendant Joan Granger-Kopesky is the Director of CFS and is sued herein solely
in her official capacity. In that capacity, Kopesky serves in a supervisory and/or
policymaking role and acted during her employment and/or under color of state
law. She is responsible for CFS’s policies, practices, and operations, and for
ensuring that CFS and the private agencies with which CFS contracts comply
with all applicable federal and state law. Upon information and belief, Kopesky
is a citizen and resident of Minnesota.

Defendant Mary Kay Libra, at all times relevant to the allegations of this
Complaint, was a Supervisor and Social Worker with the Hennepin County
Department of Human Services and Public Health and its Children and Family

Services (“CFS”) division. In that capacity, Libra serves in a supervisory and/or
16.

17.

18.

19,

20.

policymaking role and acting during her employment and/or under color of state
law. She is sued in her individual and her official capacity as an employee of
Hennepin County Department of Human Services and Public Health and its
Children and Family Services. Upon information and belief, Libra is a citizen and
resident of Minnesota.

Defendant Nystrom & Associates, Ltd. (“Nystrom”) is a corporation organized
and existing under the laws of the State of Minnesota with its principal place of
business located at 1900 Silver Lake Road, Ste. 110, New Brighton, Minnesota,
55112. Brian Nystrom is listed as the Chief Executive Officer with the Registered
Office Address located at 1900 Silver Lake Road, Ste. 110, New Brighton,
Minnesota, 55112.

Rochelle Anderson, at all times relevant to the allegations of this Complaint, was
an acting employee of Nystrom & Associates, Ltd. She is sued in her individual
and her official capacity.

Craig Rice, at all times relevant to the allegations of this Complaint, was an acting
employee of Nystrom & Associates, Ltd. He is sued in his individual and his
official capacity.

Susan Vinge, at all times relevant to the allegations of this Complaint, was an
acting employee of Nystrom & Associates, Ltd. She is sued in her individual and
in her official capacity.

LIABILITY OF NYSTROM & ASSOCIATES, LTD, INC. UNDER THE THEORY OF
RESPONDENT SUPERIOR AND VICARIOUS LIABILITY

All of the acts and failures to act alleged herein against non-municipal
21,

22.

defendants were duly performed by and attributable to all non-municipal
defendants, each acting as a successor, agent, executive, manager, alter ego,
employee, indirect employer, joint employer, integrated enterprise and/or under
the direction and control of the others, except as specifically alleged otherwise.
Said acts and failures to act were within the scope of such agency and/or
employment, and each non-municipal defendant participated in, approved
and/or ratified the unlawful acts and omissions by the other non-municipal
defendants complained of herein. Whenever and wherever reference is made in
this Complaint to any act by a non-municipal defendant or non-municipal
defendants such allegations and references shall be deemed to mean acts and
failures to act of each non-municipal defendant acting individually, jointly,

and/or severally and/or on behalf of Nystrom & Associates, Ltd.

EXHAUSTION OF ADMINISTRATIVE REMEDIES
No administrative exhaustion or other conditions precedent are required prior

to the filing of claims under 42 U.S.C. §1983 and 42 U.S.C. §1985.

FACTUAL ALLEGATIONS
Under established case law, Minnesota courts have ruled parents cannot be
forced to waive their Fifth Amendment right against self-incrimination as a
condition of therapy outlined in a court-ordered case plan. Parents who are
denied their Fifth Amendment rights during a pending Child in Need of

Protection or Services (“CHIPS”) and/or a Termination of Parental Rights
(“TPR”) action are caught in a catch-22 scenario. If parents admit to allegations
of abuse they may face criminal charges or even more severe criminal charges
than the ones they already face. More importantly, they likely forfeit any chance
to prevail in an action for termination of their parental rights. See In re Welfare
of Children of M.L.A., 730 N.W.2d 54, 56-8 (Minn.App.2007) (parents admitting
child suffered nine fractures constitutes grounds for TPR of both children under
Minn.Stat. §260C.301, subd. 1(b)(6)(2006)). However, parents who refuse to
make admissions to false allegations of abuse in the context of court-ordered
family counseling are regarded as noncompliant if therapists dictate therapeutic
goals of reunification cannot be reached unless the parents admit guilt. In this
last scenario, parents risk losing their parental rights because they are deemed
to have failed to adequately participate in the court ordered family therapy.
Several seminal Minnesota cases have provided guidance to the courts so
parents do not have the face the predicament of such a lose-lose proposition.

23. In Minnesota, the Fifth Amendment right from self-incrimination can be invoked
in civil as well as criminal proceedings and can be invoked at any time during the
proceedings. Parker v. Hennepin County District Court, Fourth Judicial District,
285 N.W.2d 81, 82-83 (Minn. 1979). To invoke the Fifth Amendment right in any
civil proceeding, it must be evident the party’s testimony “would enhance the
threat of criminal prosecution such that reasonable grounds exist to apprehend

its danger.” Id. at 83.

HENNEPIN COUNTY- CASE ONE
24.

25:

26.

27.

L Matter of Welfare of J.W. and A.W, 374 N.W.2d 307 (Minn.App. 1985).
Matter of Welfare of J.W. and A.W.,, 415 N.W.2d 879 (Minn. 1987).

The seminal case concerning Minnesota parents’ constitutional Fifth
Amendment right from self-incrimination in the context of child protective
service proceedings was highlighted in Matter of Welfare of J.W. and A.W, 415
N.W.2d 879, 882 (Minn. 1987). A fact of most critical importance is this case
arose out of Hennepin County and involved the Hennepin County Department of
Human Services and Public Health and Children and Family Services.

Each case highlighted in this Complaint arose out of Hennepin County and it is
presumed the Hennepin County Attorney’s Office who represented the
Department in these actions were familiar and are still familiar with the
disposition and holdings relevant to the cases specified herein but failed to apply
these case rulings in each subsequent case that came after them.

In the case, Matter of Welfare of J.W. and A.W., the appellants’ nephew, H.L., age
two and in the appellants’ care at the time, was taken to the hospital where it
was determined he suffered serious injury to his abdomen and he died a few
days later. Matter of Welfare of J.W. and A.W, 374 N.W.2d 307, 308 (Minn.App.
1985).

The Minnesota Supreme Court was presented with the issue of whether a
Hennepin County court-ordered treatment plan requiring, as part of the
psychological evaluations, the parents’ explanation of the death of their two-year
old nephew offended the parents’ Fifth Amendment rights. The Minnesota
Supreme Court cited to Lefkowitz stating “when a State compels testimony by

threatening to inflict potent sanctions unless the constitutional privilege is

9
surrendered, that testimony is obtained in violation of the Fifth Amendment”.
Matter of Welfare of J.W. and A.W., 415 N.W.2d at 882 (Minn. 1987) (citing
Lefkowitz v. Cunningham, 431 U.S. 801, 805 (1977)). The Court held the trial
court’s order requiring the appellants to incriminate themselves violates
appellants’ Fifth Amendment rights and is unenforceable. Matter of Welfare of
J.W., 415 N.W.2d at 883. The Court explicitly stated, “the state may not compel
therapy treatment that would require appellants incriminate themselves”.
Id. (Emphasis added). Moreover, the Court held that appellants’ noncompliance
with the order requiring them to divulge details of the nephew’s death to
psychologists cannot be used as grounds under Minn. Stat. §260.221 (5)(1986)

for termination of parental rights or for keeping their children in foster care. Id.

HENNEPIN COUNTY- CASE TWO

28.

IL In the Matter of J.G.W. and J.L.W.,, 429 N.W.2d 284 (Minn.App. 1988).
In the Matter of J.G.W. and J.L.W., 433 NW 2d 885 (Minn.1989)

This case presents the first evidence of the Hennepin County Attorney’s Office
and Hennepin County Department of Human Services and Public Health’s
purposeful disregard for precendential rulings in cases of which the Department
was an active participant. This case establishes the beginning of a disturbing
pattern and practice and policy of Hennepin County Attorney’s Office and the
Department purposefully neglecting to implement into its training, instructions
and protocols practical guidelines to prevent its social workers and Assistant

County Attorneys from violating the established civil and constitutional rights of

10
29,

Minnesota parents.

The Minnesota Court of Appeals revisited the same issue in the following case In
the Matter of Welfare of J.G.W. and J.L.W. In the J.G.W. case, the father appealed
the trial court’s order requiring him to cooperate with the children’s therapist
who required admission of sexual abuse as a prerequisite to regaining visitation
rights. In the Matter of J.G.W. and J.L.W.,, 429 N.W.2d 284, 285 (Minn.App. 1988).
The father was caught in the dilemma where the only way for him to regain
contact with his children was to first admit to having sexually abused them. In
the Matter of J.G.W, 429 N.W.2d at 285. The children’s psychologist believed
recognition of one’s own actions was a necessary step in accomplishing effective
therapy. /d. The Court of Appeals held the state was unlawfully attempting to
elicit the father’s testimony by threatening a “potent” sanction requiring the
admission of sexual abuse as a precondition in reestablishing visitation rights. In
re Matter of J.G.W, 429 N.W.2d at 286. Such action requiring the admission of
sexual abuse as precondition to reestablishing visitation rights, the Court ruled,
was a violation of the father’s Fifth Amendment right against self-incrimination.

In the Matter of J.G.W, 429 N.W.2d at 287.

HENNEPIN COUNTY- CASE THREE

30.

IL. In the Matter of the Welfare of M.D.O., 450 N.W.2d 655 (Minn.App.
1990)
In the Matter of the Welfare of M.D.O., 462 N.W.2d 370 (Minn.1990)
The Hennepin County Attorney’s Office and Hennepin County Department of

Human Services and Public Health continued to exercise its pattern and practice

11
31,

32.

33,

of purposefully defying Minnesota rulings from cases of which the Department
was a party and Hennepin County Attorney’s Office represented the Department
as demonstrated in the case In the Matter of the Welfare of M.D.0. and permitted
its agents to blatantly violate the rights of another parent.

Purposefully neglecting the previous 1987 Minnesota Supreme Court case
Matter of Welfare of J.W. and A.W. holding that the Department is not permitted
to issue a court order listing as one of its goals the requirement that a parent
explain the cause of the death of a child, the Department willfully violated
another mother’s Fifth Amendment right of self-incrimination in the same
manner in the following case, Jn the Matter of the Welfare of M.D.0., 450 N.W.2d
655 (Minn.App. 1990).

On July 14, 1986, Janet Ostlund brought her adopted, developmentally delayed
daughter, Maria, to the hospital with a severe brain injury claiming the child fell
from the sofa. In the Matter of the Welfare of M.D.O., 450 N.W.2d 655, 656
(Minn.App. 1990). Her daughter died the next day. Id. The State of Minnesota
charged Ostlund with second degree murder claiming she killed Maria by
intentionally shaking her. Id.

In September 1986 while awaiting her criminal trial, Ostlund gave birth to a son,
M.D.O. The Department filed a petition for legal custody and for dependency and
neglect due in part to the allegations of second-degree murder of Ostlund’s
daughter. Jd. The Department prepared a case plan which included a goal of
getting the “Parents to provide a reasonable explanation of the death of Maria

consistent with the medical findings.” Jd. Upon advice of counsel, Ostlund

12
34,

35.

refused to sign the case plan citing the pending criminal trial. In the Matter of the
Welfare of M.D.0., 462 N.W.2d 370, 373 (Minn. 1990). In January 1987 Ostlund
was convicted of second-degree murder and her appeal was affirmed by the
Minnesota Court of Appeals. In the Matter of the Welfare of M.D.0., 450 N.W.2d
655, 656 (Minn.App. 1990).

On July 16, 1987, the Department petitioned for termination of Ostlund’s
parental rights of M.D.O. on the basis that Ostlund was palpably unfit as a parent
and that Ostlund has refused or neglected to comply with the duties imposed as
a parent. In the Matter of the Welfare of M.D.0., 462 N.W.2d at 373. At the TPR
trial, the Department’s rebuttal expert witness testified that therapy is not likely
to be effective if the parent cannot admit to a problem with parenting and abuse.
Id. Ostlund, on the other hand, presented testimonial evidence from several
psychologists and psychiatrists that an admission of culpability was nota
precondition to effective therapy. In the Matter of the Welfare of M.D.O., 462
N.W.2d at 373. The trial court found the Department had not met its burden on
the bases cited and denied the Department’s petition. Jd. The Minnesota Court
of Appeals overturned the lower court’s ruling and a petition for review was
made to the Minnesota Supreme Court. Id.

The Minnesota Supreme Court found troubling the appellate court’s assertion
that “an admission of culpability is necessary for effective therapy” and the lower
court’s deduction that if Ostlund refuses to admit culpability then Ostlund could
not benefit from therapy and could not be rehabilitated. Jn the Matter of the

Welfare of M.D.0., 462 N.W.2d at 377. The Court observed the expectations the

13
36.

37.

Department placed on Ostlund were difficult especially in light of the
Department’s admitted failure to provide services, counseling or assistance to
Ostlund to rehabilitate her behaviors. Id.

Moreover, the Minnesota Supreme Court highlighted the conflicting expectations
of the social workers who were handling Ostlund’s case. Id. Steve Heckler, the
first social worker working on the case, testified the Department wanted an
explanation of Maria’s death consistent with the medical findings as outlined in
the Hennepin County Juvenile Court’s court-order case plan. Id. The second
social worker assigned to the case testified Ostlund had to admit responsibility
for Maria’s failure to thrive, for a pattern of abuse against Maria and for
admitting responsibility for shaking the child to death. Jd. Apart from these
admissions, Department conceded to the fact that Ostlund was fulfilling other
case plan goals. Id.

The Minnesota Supreme Court would not make a definitive ruling on whether
“an initial admission of culpability is a prerequisite to rehabilitative therapy”. Id,
citing to In re Welfare of ].W, 415 N.W.2d 879 (Minn. 1987). Rather the Court
concluded that regardless of whether the case plan ordered by the court includes
a requirement of an admission of culpability, ifthe Department considered
rehabilitation without an initial admission of culpability impossible, it bears the
onus of proving the necessity of a prerequisite admission. /d., at 378. The
Minnesota Supreme Court determined under the facts elucidated in the case, the
trial court found Ostlund profited from the treatment programs available in

prison and given the opportunity Ostlund would be a good candidate for therapy.

14
Id. Additionally, the trial court found an admission of culpability was not
necessary before Ostlund could benefit from therapy, noting “Ostlund has
admitted her shortcomings as a parent and has opened herself up to the benefits

of counseling and found it to be helpful”. Id.

HENNEPIN COUNTY- CASE FOUR

38.

39,

IV. In the Matter of the Welfare of the Child of J.P. and M.G., Parents,
2006 WL 3290624 (Minn.App Nov. 14, 2006).

Hennepin County District Court File No. J3-03-71753

Acting consistently with its pattern and practice of purposefully defying
Minnesota rulings from cases of which the Department was a party and the
Hennepin County Attorney’s Office represented the Department, the Department
continued to act in contravention of the 1989 Minnesota Supreme Court ruling of
In the Matter of Welfare of .G.W. and J.L.W. This case held itis unlawful for the
Department to condition visitation rights upon first obtaining an admission of
abuse from a parent. The Department and Hennepin County Attorney’s Office
willfully violated the Fifth Amendment by terminating the parental rights of a
parent accused of sexual misconduct by arguing he did not comply with a court
order because of his denial of sexual misconduct. In the Matter of the Welfare of
the Child of J.P and M.G., Parents, 2006 WL 3290624 (Minn.App Nov. 14, 2006).

In December 2003, the Department filed a petition to have the minor T-P.
adjudicated a child in need of protection or services following a criminal
investigation of T.P’s father, M.G. M.G. was alleged to have had inappropriate

sexual contact with one of T.P’s friend while at a sleepover at M.G.’s apartment.

15
40.

41,

42.

43,

In the Matter of the Welfare of the Child of J.P and M.G., Parents, 2006 WL
3290624 at *1 (Minn.App Nov. 14, 2006). The state filed no criminal charges
against M.G. for the alleged conduct and M.G. has consistently denied the
allegations. Id.

The Department filed a petition to permanently transfer the physical and legal
custody of T.P. to her mother J.P. only one month after having establishing M.G.’s
case plan. In the Matter of the Welfare of the Child of J.P and M.G., Parents, 2006
WL 3290624 at *3. The Department alleged that despite the county’s reasonable
efforts to facilitate reunification, M.G had failed to correct the conditions that led
to the CHIPS adjudication and that M.G. has failed to complete the court-ordered
case plan. Id.

At trial, the child protection case worker opined M.G. failed to complete his case
plan and cooperate with the services offered because M.G. never admitted he had
inappropriately touched his accuser such that M.G. only completed the case plan
“evaluatively” and not “substantively”. Id.

The trial court determined that M.G. had failed to substantially comply with the
court-ordered case plan and he did not sufficiently utilize the services offered to
correct the conditions which led to the out-of-home placement. Furthermore,
the Court found that M.G. has “refused to accept any form of responsibility for
past behavior and actions.” The trial court found clear and convincing evidence
supporting transference of legal and physical custody of the child to J.P. In the
Matter of the Welfare of the Child of J.P and M.G., Parents, 2006 WL 3290624 at *4.

In reviewing the record, the Minnesota Court of Appeals determined the trial

16
court made its findings based on M.G’s refusal to admit to the allegations of
inappropriate sexual contact with his accuser. The appellate court would not
affirm the district court’s ruling as doing so would require it to “condone the
implicit requirement that M.G. either admit to a criminal offense or permanently
lose custody of his child”. /d., citing to In re Welfare of J.W, 415 N.W. 2d 879, 883
(Minn. 1987) (“the state may not compel therapy treatment that would require
appellant to criminate [himself]”)(emphasis added). Jn the Matter of the Welfare
of the Child of J.P and M.G., Parents, 2006 WL 3290624 at *5. The appellate court
determined that the imposition of an unstated and improper condition
[conditioned custody on an admission] and M.G.’s denial leading to the court's
determination that M.G. failed to substantially comply with the case plan was in
error Id.

44. The Court held M.G’s denial of an allegation of improper sexual contact is nota
permissible basis to determine non-compliance, and the denial should not have
been treated as clear and convincing evidence that M.G. failed to substantially
comply with his case plan and utilize the services offered to correct the
conditions that led to the out-of-home placement. In the Matter of the Welfare of
the Child of J.P and M.G., Parents, 2006 WL 3290624 at *6. The Court reversed
the permanency order and remanded for further proceedings to determine

permanent custody of T.P. without reliance on the denial. Jd.

HENNEPIN COUNTY- CASE FIVE

V. In the Matter of the Welfare of the Child of: I.M.W. and R,J.M.
2015 WL 4611999 (Minn.App. Aug. 3, 2015)

17
45.

46.

47.

48.

It appears according to the Hennepin County Department of Human Services and
Public Health’s pattern and practice of subjecting parents to the unlawful threat
of losing their parental rights unless parents admit to allegations of abuse, the
Department and the Hennepin County Attorney’s Office attempted to deprive yet
again another parent their Fifth Amendment rights in the case, In the Matter of
the Welfare of the Child of: I.M.W. and R..M.

Although the court record is not developed, the appellant, R.J.M, in the case, In
the Matter of the Welfare of the Child of: I.M.W. and R.J.M.,, is another person who
claim the Department also attempted to violate his Fifth Amendment right from
self-incrimination in his case. In the Matter of the Welfare of the Child of: ILM.W.
and R.J.M., 2015 WL 4611999 at *15 (Minn.App. Aug. 3, 2015).

The appellant, R.J.M. raised the issue of the violation of his Fifth Amendment and
cited his failure to admit to physical abuse of his child B.M.W. as a basis for the
Department terminating his parental rights to B.M.W. Id. The Court only briefly
distinguished R.J.M.’s case from previous Minnesota case rulings and stated the
district court did not require I.M.W. or R.J.M to admit to past abuse, but rather
“indicated how their lack of admissions showed the ineffectiveness of treatment

aimed at correcting their parenting deficiencies”. Id.

CASEY FAMILY SERVICES REPORT ON HENNEPIN COUNTY DEPARTMENT
In June of 2015, after a number of publicized cases of children who died in the
custody of Minnesota child protection services, the Casey Family Services issued

its Hennepin County Assessment and Recommendation (“Casey Report”) after an

18
49,

50.

51.

52:

investigation and interview with over 140 stakeholders including CFS managers,
social workers and supervisors, law enforcement officers, judges, guardian ad
litems, county attorneys, public defenders, birth parents, community services
providers, and mandated reporters. (Casey Report, Pg. 1).

The Report which “summarizes findings and recommendations of a review of the
child protection practices in Hennepin County Children and Family Services
(CFS)” (Casey Report, Pg. 2), show a picture of disjointed and disheveled loosely
formed organization that did not provide its workers with any clear guidelines or
policies in order to perform their duties.

In particular on page 9 of the Casey Report, investigators found “[f]ocus group
and interview participants identified numerous gaps in the system which they
believe have compromised child safety.” Casey Report, Pg. 9. Among the gaps
identified were: “internal silos that prevent information sharing” and “policy
inconsistencies or inadequate policy guidance”. Id. (Emphasis added).

The Case Report further elaborated stating, “[M]any focus group and interview
participants described a system that is overly complex, specialized and
compartmentalized, lending itself towards silos and role confusion. Several
participants described a fragmented work environment with divisions and work
units focused on meeting their own needs for resources and personnel, rather
than working cooperatively toward common goals.” Casey Report, Pg. 15.

The Casey Report cites a problem in the area of clear and consistent internal
communications from leadership and feedback processes for listening to staff

concerns.

19
53.

54.

55.

56.

57.

The Report found that participant expressed a dissatisfaction and cited internal
communications were unhelpful 55 times compared to 4 times when they were
mentioned as helpful.

Additionally, the CFS staff were vocal about “policy inconsistencies or poor policy
guidance, which were mentioned 133 times.” The inconsistencies addressed the
following issues: intake screening decisions, frequent or arbitrary changes in
policies and contradictory or undocumented policies.” (Emphasis added).

The Report also highlights that “the available training programs are viewed as
insufficient for developing basic job skills among new staff” The topics viewed
by participants as areas in which more training is needed in order of frequency is
the following: 1) leadership and communications, 2) cultural competency, 3)
case supervision, 4) intake screening decision-making and 5) provider
relationships and community collaboration. (Emphasis added). Casey
Report, Pg. 21.

The Report also mentions “system inefficiencies and incentive misalignment” as
a result from where “CFS has steadily increased its policy and procedural
requirements over time” and reveal “focus groups and interview participants
described an overwhelming burden of administrative tasks to achieve
compliance with various regulations.” Casey Report, Pg. 24

These concerns and problems in Hennepin County Department of Human
Services and Public Health policy practices were well entrenched when
Nordgren was introduced to its CFS division and the Child Protective

proceedings in August 25, 2015.

20
HENNEPIN COUNTY- CASE (AT BAR) SIX

58.

59.

60.

61.

VI. In the Matter of the Welfare of the Children of: C.N., Parent,
Hennepin County District Court File No: 27-JV-16-3189 (October 23, 2017)

Hennepin County Department of Human Services and Public Health and the
Hennepin County Attorney’s Office, in keeping with its pattern and practice of
ignoring years of precendential and controlling case law where the cases arose
out of the Department, with blatant disregard violated Plaintiff Christine
Nordgren’s Fifth Amendment rights resulting in the termination of her parental
rights to her two children.

Prior to the Orders on Termination of Parental Rights being issued, Christine M.
Nordgren had full legal and physical custody of her two children, A.J.N.and N.E.N.
Nordgren was a single mother who returned from her second tour of duty in the
U.S. military and was readjusting to civilian life and working two jobs to support
her children.

On August 12, 2015, Hennepin County case worker and investigator Sally Hoover
made an unannounced visit and found the two children, aged 10 (nearly 11) and
8 at the time, alone in the home while Nordgren was working at her second job
in the afternoon. Prior to this time the Department advised her this action was
permissible.

Further, while assigned to the case, Hoover received another report from
N.E.N.’s teachers who observed red marks on her arm. Hoover made another
unannounced visit to Nordgren’s home on August 20, 2015 relating to the red

marks on N.E.N.’s arm. Hoover would later determine there was no validity to

21
62.

63.

64.

65.

this claim as the teachers subsequently reported they had seen N.E.N. sucking
her arm.

Overwhelmed and frustrated by the intrusion and repeated false assertions of
physical abuse, Nordgren requested Hoover leave her home. Meanwhile, Hoover
called the police and directed the children be taken for a 72-hour hold as a rouse
to get Nordgren’s children out of her care and custody.

An emergency protective care hearing was heard on August 25, 2015 and an
Order was issued. Hennepin County did not properly place the children with
Nordgren’s brother, Peter Nordgren, pursuant to Minn. Stat. 260C.212, subd. 2
(2014) but separated the children placing A.J.N. with Kelly Aldrich and N.E.N.
with Aldrich’s sister, Valerie German.

The Hennepin County also filed a Child in Need of Protection or Services
(“CHIPS”) petition on August 25, 2015. In its Order for CHIPS Adjudication and
Foster Care Placement filed on October 9, 2015, the CHIPS court adjudicated the
children in need of protection or services based on the fact that the children

were left home overnight without adult supervision and the children were not

mature enough to be left alone.

22
66.

67.

On January 13, 2016 Hennepin County Juvenile Court Judge ordered a No
Contact order barring Nordgren from any continued visitations or
communications with her children as a result of a Christmas visit where the
family members exhibited heightened emotions. The No Contact order
continued after Nordgren’s motion to have visitations resumed on or about April
20, 2016 was denied and remained in place throughout the pendency of the TPR
case. The No Contact Order was never lifted from January 13, 2016 based upon
the recommendation of the psychologists from Nystrom until the Order of
Termination of Parental rights in October 2017 ultimately affecting the outcome
of the case.

A Petition for the Termination of Parental Rights (“TPR”) was filed on June 7,
2016, a little over 8 months after the children were ordered in out-of-home

placement on August 25, 2015.
68.

69.

The State of Minnesota brought charges of gross malicious punishment of a child
against Nordgren in late October 2015 and the matter was concluded on October
11, 2016 while the TPR proceedings were underway. However the charges of
malicious punishment were ultimately dropped and Nordgren was not
adjudicated guilty of abusing her children but rather for disorderly conduct
stemming from her interaction with Hennepin County case worker Sally Hoover.
The TPR matter was heard before the Honorable James Moore at trial on
February 8 and February 10, 2017, May 15, 16, 17, 2017 and September 21 and
September 22, 2017.

Unbeknownst to Plaintiff during her time involved with Hennepin County
Department of Human Services and Public Health and its Children and Family
Services division, the Nystrom family therapist, Rochelle Anderson knowingly
conspired with Department’s Social Worker Mary Kay Libra to deprive Nordgren
of her constitutional Fifth Amendment and civil rights.

The evidence of Anderson and Libra’s coordinated efforts to deprive Plaintiff of
her rights was documented and preserved in the transcripts of Plaintiffs TPR
trial proceedings. Nystrom family therapist and Anderson’s relevant testimony
can be found in the TPR trial transcript from May 15, 2017. The Department
Social Worker Mary Libra’s testimony can be found in the TPR trial transcripts of

September 21 and September 22, 2017.

24
Wt It
ii
 

Based upon testimony of the therapists from the provider groups the
Department found to treat Plaintiff, it is apparent the Department did not
provide any meaningful or reasonable efforts to help reunify the family.

Craig Rice, the children’s therapist, began working at Nystrom & Associates, Ltd.
at the same time he began counseling the Nordgren children. He was not
licensed. He had never done reunification therapy and had never heard of the
term before. This was the first child protection case plan he worked on relating
to counseling children.

While Mr. Rice acknowledged reunification was the goal of the case plan, he
never sought to engage in reunification for the family. In fact in over a year and

three months of working with the children, Rice testified that he made no

27
76.

77.

78.

79,

attempts to reunify the children with their mother and the sessions never
evolved into anything past calming the children down.

Rochelle Anderson, from Nystrom & Associates, Ltd., was brought in the assess
Nordren’s readiness for family therapy. She was tasked to begin the
reunification process with Nordgren as she had previous experience with
reunification. However Anderson testified because Nordgren would not admit to
child abuse, she assessed that Nordgren was not ready for family therapy.
Anderson further testified that she was repeatedly told by Craig Rice and Susan
Vinge of the Nystrom group that the children were not ready to proceed with
family therapy. Anderson testified that if she had been told the child N.E.N. was
making repeated request to see her mother, Anderson would have had a
conversation with N.E.N. However, contrary to this testimony, Anderson herself
testified at the TPR trial, she knew N.E.N. had asked several times to meet with
Anderson and N.E.N. was asking to do family therapy.

Craig Rice and Rochelle Anderson testified that they both consulted with Susan
Vinge, the Managing Supervisor on a regular basis and Susan Vinge would have
known or should have known of the activities which Craig Rice and Rochelle
Anderson were engaged in with respect to Nordgren and Nordgren’s children.
Susan Vinge also endorsed and supported Craig Rice and Rochelle Anderson’s
activities in recommendations and letters sent to the Department concerning
Nordgren’s case.

The difficulty of family reunification therapy was compounded by the fact that

there was a No Contact Order in place that prevented the therapists from even

28
80.

81.

82.

moving to the second phase of bringing the family together physically. Anderson
reported that the Department would have to lift the order. However, Hennepin
County Juvenile District Court relied on the recommendations of the Nystrom
group to reinforce the No Contact Order in place.

The Department Social Worker Mary Kay Libra, whom Anderson identified as
instructing her to get Nordgren to admit to allegations of abuse, testified she was
aware that Nordgren had a pending criminal case against her. Libra testified
that in working with Nystrom therapist Anderson, part of Nordgren’s plan
involved making admissions. Libra clearly understood that without admissions
of abuse from Nordgren, Anderson would not proceed with reunification.

The directives Department Social Worker Libra made to Nystrom therapist
Rochelle Anderson went against Libra’s knowledge about the goal of
reunification in child protection proceedings. Libra testified she understood she
was mandated by the legislature to provide reasonable efforts to families with
children, both when children are in-home and out-of-home placement so that the
children can either remain in the home or be reunited.

Libra testified family therapy was a case plan task for Nordgren and the intent of
the family therapy was to work towards reunification. Libra testified the main
goal is to provide the parent with services unless the Department has been
relieved of reasonable efforts, that at no point in the case was the Department
relieved of reasonable efforts to reunify this family, and that the reasonable
efforts extend all the way until or if there is either reunification or a permanency

finding extinguishing the parent-child relationship.

29
83.

84.

85.

Libra testified Nordgren had completed parenting skills with Jackee Heslop of
The Family Partnership. Nordgren participated in 26 sessions with Ms. Heslop
over the course of six months, yet she was never afforded the ability to practice
those skills because she was not allowed any visitation with her children during
that time period. Libra conceded Nordgren had very little in the way of
visitations and that the case was opened in August of 2015 and by January 2016
her visitations were cut off completely. Libra testified there were four social
workers, an unusually high number, involved in Nordgren’s case. Libra also
confirmed when professionals were actually put into place to carry out the goals
and objectives of the case plan, Nordgren had no contact with her children by
that time. Libra also testified this is the only case throughout her 20 years in
child protection where the Department had cut off all contact between parent
and child. It was literally quite impossible for Nordgren to progress in her
parenting ability if she could not work with or see her children. In making the
referral to Headway, Department Social Worker Libra testified she knew early
on Nancy Temple was not licensed and had never done reunification therapy.
On May 17, 2017 after relevant testimony, Christa Groshek, attorney for
Respondent, submitted an oral motion requesting the Department provide
Nordgren with the statutorily required reasonable efforts for reunification for
the family. The Court granted the request.

Plaintiff was assigned to another family therapist to proceed with family
reunification therapy, Nancy Temple from Headway Emotional Services. Temple

started treating Nordgren weekly from July 17, 2017 (2 months prior) to the

30
conclusion of the TPR trial. Temple testified she agreed family therapy should
occur under this family’s specific circumstances. Temple opined if the children
had resistance to reunification she had to work with the children first however
because of conflicting schedules those sessions with the children never took
place prior to court. Temple testified to be the reunification therapist, she had to
have access to the children as well as the mother. However, she couldn’t make
any progress towards the goal of reunification because she never met the
children. Temple confirmed in the situation where Nordgren had not been
adjudicated or proven guilty of the things the children had complained of, there
still was a way for families to acknowledge each other’s feelings and concerns
and reunify. And yet, Temple required Nordgren also to make admissions of

wrongdoing as a precondition to begin therapy.

Defendant Assistant Hennepin County Attorney Katy Stesniak was present
during these proceedings, and knew or must have known, that the Nystrom
therapist Anderson and Department Social Worker Libra’s coordinated activities
were in violation of Nordgren’s Fifth Amendment right and was antithetical to
the jurisprudence of the Fifth Amendment rights from self-incrimination that

arose out of Hennepin County in the context of child protection services.

31
88.

89.

90.

91,

92.

However, Defendant Assistant Hennepin County Attorney Katy Stesniak did not
apprise the Hennepin County Juvenile Division Court of these violations nor
state to the Court that Department Social Worker Libra had no authority and/or
right under state law to direct a third-party agency to get a confession out of
Nordgren before she could participate in family therapy.

Instead Defendant Assistant Hennepin County Attorney Katy Stesniak
misrepresented to the court that Nordgren did not comply with the court-order
plan as she did not complete family therapy. Department Social Worker Libra
did concede that Nordgren substantially complied with all other requirements
outlined in the court order.

Plaintiff Nordgren has only a high school education and obtained a high school
diploma in 1992. Nordgren has never studied law nor does she have any legal
training.

Plaintiff asserts that when Nystrom family therapist Rochelle Anderson was
attempting to get Nordgren to admit to allegations of abuse, she did not
understand that she had rights protected under the Fifth Amendment from self-
incrimination or that Nystrom therapist Anderson’s actions denying her family
therapy unless she confessed to child abuse was a violation of her Fifth
Amendment rights.

During the TPR trial proceedings the Plaintiff did not understand the legal
ramifications of Anderson and Libra’s admissions where they testified about

their coordinated acts to deprive Nordgren of her Fifth Amendment rights.

32
93.

94,

95.

96.

97.

Nordgren’s attorney Christa Groskek did not explain to Plaintiff that the
admissions made by Rochelle Anderson and Mary Kay Libra at trial were
admissions relating to the violation of Nordgren’s Fifth Amendment rights
having a bearing on the outcome of the termination of her parental rights.

It was not until Nordgren purchased and obtained full transcripts of the TPR
trial proceedings on January 17, 2019 when she was first alerted of the nature of
Anderson and Libra’s unlawful activities. Plaintiff Nordgren could not have
acted diligently to uncover the unlawful activities until she obtained the
transcripts and was able to have an attorney versed in legal matters alert her as
she did not possess any legal knowledge or training in law.

The Findings of Fact, Conclusions of Law, and Order for Termination of Parental
Rights and Orders Terminating Parental Rights and Appointing Guardian of A.J.N.
and N.E.N. were issued on October 23, 2017.

The children remained with the foster parents pending the TPR proceedings and
were subsequently adopted by their foster parents pursuant to an Adoption
Decree issued on or about August 2, 2018.

As aresult of the unlawful and concerted efforts of Department Social Worker
Mary Kay Libra, Nystrom family therapist Rochelle Anderson, and Assistant
Hennepin County Attorney Katy Stesniak to strip and deprive Nordgren of her
parental rights of her two children by impinging on her 5tt Amendment rights,
Nordgren suffered from insomnia, threw herself into work often working three

jobs at a time while maintaining very little sleep. By May 2019, at the age of 46,

33
98.

99,

100.

101.

Nordgren suffered a stress-induced heart attack which required a hospital stay
and a long respite from her work.

On September 23, 2019, Plaintiff filed two motions, 1) Motion to Vacate Orders
on Termination of Parental Rights Pursuant to Minn.R.Juv.Prot.P. 46.02 and
Independent Action for Fraud and 2) Motion to Vacate the Decrees of Adoption
for A.J.N. and N.E.N. Pursuant to Minn.R.Adopt.P. 47.02 and Independent Action
for Fraud.

In Assistant Hennepin County Attorney Katy L. Stesniak’s Response
Memorandum to Plaintiffs Motions to Vacate, she formally requested that the
Hennepin County Juvenile Court do not hold a hearing motion on Plaintiffs
Motions to Vacate! in contravention of Minn.R.Juv.Pro.Pro. 14.06 which provides,
“[u]pon request of a party who intends to file a notice of motion and motion, the
court administrator shall schedule a hearing which shall take place within 15
days of the request”. (Emphasis added).

The Hennepin County Juvenile Division Court would not allow an evidentiary
hearing and summarily denied Plaintiff's two motions in its Order Denying
Motions to Vacate on December 12, 2019. Plaintiff timely filed her Notice of
Appeal from the Court’s Order on January 8, 2020. (See A20-0048).

Plaintiff filed for a Motion for Amendment of Findings of the Order Denying

Motions to Vacate and Motion for a Hearing on the Motion Pursuant to

 

11n Hennepin County’s Response entitled, “Memorandum of Law in Opposition to Motion for a New Trial and/or
To Vacate Orders”, filed with the Court on September 27, 2019, the County writes on page 2, “The Department
believes Respondent Mother’s motions are without merit and should be denied without a hearing.” Additionally,
the first heading of the Response Memorandum is entitled, “RESPONDENT MOTHER’S MOTIONS SHOULD BE
DENIED WITHOUT A HEARING.”

34
102.

103.

104.

105.

106.

107.

Minn.R.Juv.Prot.Pro. 21 and Minn.R.Adopt.Pro. 46.01 or in the Alternative Motion
for Relief from the Order Pursuant to Minn.R.Juv.Prot.Pro. 22.02, Subp. E and
Minn.R.Adopt.Pro. 47.02, Subp. E. on December 30, 2019.

The Hennepin County Juvenile Division Court issued its Order Denying Motion
and Request for Hearing on January 23, 2020. Plaintiff timely filed her Notice of
Appeal from the Court’s Order on February 12, 2020. (See A20-0232).

The Minnesota Court of Appeals issued its Order Denying the Plaintiff's first
appeal on the basis of lack of jurisdiction on February 11, 2020. (See A20-0048).
The Minnesota Court of Appeals issued its Order Denying Plaintiff her second
appeal on the basis of lack of jurisdiction on February 14, 2020. (See A20-0232).
Plaintiff filed her Petition for a Writ of Mandamus in the Minnesota Court of
Appeals for the Court to direct the Hennepin County Juvenile District Court to
hold a hearing for Petitioner to hear her Motions to Vacate on July 29, 2020. (See
In re C.N., Petitioner, A20-1011).

The Minnesota Court of Appeals denied Nordgren’s Petition for a Writ of

Mandamus on September 15, 2020.

CAUSES OF ACTION

COUNT ONE
VIOLATION OF THE CIVIL RIGHTS ACTS OF 1866 AND 1991
42 U.S.C. §1983, et seq.

(Substantive Due Rights Against Hennepin County,
Hennepin County Health and Human Services,
Hennepin County Attorney Michael O. Freemen,
Assistant Hennepin County Attorney Katy L. Stesniak)

Plaintiff realleges, and incorporate herein as if set forth in full, all paragraphs

from above.

35
108.

109.

110.

111.

Plaintiff had the right to be free from the County unlawfully stripping her of her
parental rights to her children without just cause under the Fourth Amendment,
Fifth Amendment and Fourteenth Amendment of the Constitution of the United
States.

This right is "clearly established" such that a reasonable social worker working
at Defendant Hennepin County Department of Human Services and Public Health
and CFS would know it is wrong and unethical to interfere in Plaintiff’s case by
directing a third-party agency such as Nystrom & Associates, Ltd. to force
Plaintiff Nordgren to admit to allegations of child abuse and condition family
therapy based on her willingness to admit to abusing her children against her
Fifth Amendment right from self-incrimination. In doing so, Mary Kay Libra and
Rochelle Anderson actively sought to prevent her from fully complying with the
Hennepin County Court Order and resulted in the termination of Nordgren’s
parental rights to her two children.

It is equally well established that a person in Nordgren’s position has a
constitutional right to be free from the termination of her parental rights
pursuant to court orders, or court orders obtained by fraud, misrepresentation
or artifice.

Nordgren’s Fifth Amendment right from self-incrimination is “clearly
established” as outlined in the numerous cases the Department and the
Hennepin County Attorney’s Office was involved in as mentioned above. Having
heard TPR trial testimony from the Department Social Worker Libra and

Nystrom Rochelle Anderson concerning their concerted effort to violate the

36
112.

113.

Plaintiff’s Fifth Amendment right and denying participation in family therapy
when Plaintiff would not admit to allegations of abuse, Assistant Hennepin
County Attorney Stesniak knowingly allowed fraud to be committed on the
courts. Attorney Stesniak knowingly allowed fraud to be committed on the
courts where Stesniak knew or should have known that Department Social
Worker Libra possessed no authority or right under state law to direct a third-
party such as Nystrom to coerce a parent to admit to allegations of abuse in
order to be able to participate in family therapy. Instead of informing the
Hennepin County Juvenile Court of the concerted acts to deprive Nordgren of her
5th Amendment rights, Attorney Stesniak acted unlawfully in arguing and
effectuating the termination of Nordgren’s parental rights by asserting in the
TPR trial court proceedings that Nordgren failed to comply with the court order
when she did not complete family therapy.

This action clearly violated her rights under In the Matter of the Welfare of the
Child of J.P and M.G., Parents, 2006 WL 3290624 (Minn.App Nov. 14, 2006),
where the Court held a parent’s denial of an allegation of abuse is nota
permissible basis to determine non-compliance, and the denial should not have
been treated as clear and convincing evidence that a parent failed to
substantially comply with a case plan and utilize the services offered to correct
the conditions that led to the out-of-home placement.

This action also clearly violated her rights under Matter of Welfare of J.W. and
A.W.,, 415 N.W.2d 879 (Minn. 1987) where the Minnesota Supreme Court has held

that “the state may not compel therapy treatment that would require appellants

37
114.

115.

116.

117.

118.

incriminate themselves”.

The Defendant Hennepin County, Hennepin County Department of Human
Services and Public Health and CFS through its agent social worker, Mary Kay
Libra, Hennepin County Attorney Mike O. Freeman, and Assistant Hennepin
County Attorney Stesniak all acting under color of law acted with malice and
intent to cause injury and acted with a willful and conscious disregard of the
Plaintiff’s rights in a fraudulent, illegal manner.

Further, Defendants’ actions were taken with deliberate indifference to
Nordgren’s rights by stripping Nordgren’s parental rights of her children
resulting in the loss of love, comfort, care and affection of her children.

As a direct and foreseeable consequence of these Defendants’ actions, Nordgren
was deprived of her rights under the Fourth, Fifth and Fourteenth Amendments
to the United States Constitution.

As a direct and proximate result of these Defendants’ actions, Nordgren has
suffered, and will continue to suffer economic, physical, mental, emotional injury
and loss of familial association and irreparable harm to reputation all to an

extent and in an amount subject to proof at trial.

COUNT TWO
VIOLATION OF THE CIVIL RIGHTS ACTS OF 1866 AND 1991
42 US.C. §1983, et seq.

(Procedural Due Rights Hennepin County, Hennepin County Health and Human
Services, Hennepin County Child and Family Services Social Worker, Mary Kay Libra
Hennepin County Attorney Michael O. Freemen, Assistant Hennepin County Attorney
Katy L. Stesniak)

Nordgren realleges, and incorporates herein as if set forth in full, all paragraphs

38
119.

120.

121.

122.

from above.

As outlined above, Nordgren had the right to be free from the unlawful
deprivation of her Fifth Amendment rights and the unlawful deprivation of her
parental rights of her children under the Fourth Amendment and Fourteenth
Amendment of the Constitution of the United States.

This right is "clearly established" such that a reasonable person in Defendant
Hennepin County, Defendant Hennepin County Department of Human Services
and Public Health, Defendant Hennepin County Attorney Michael O. Freeman and
Defendant Assistant Hennepin County Attorney Katy L. Stesniak, and Hennepin
County Child and Family Services Social Worker Mary Kay Libra’s position would
know it is wrong and unethical to interfere in a parent’s right to have continued
relations and association with their children and the concurrent right to be able
to rear their children and that such right may not be taken away unlawfully
under color of state law.

Testimonial evidence adduced at the TPR trial show Department Social Worker
Libra under color of state law directed Nystrom & Associates, Ltd. family
therapist Rochelle Anderson to get Nordgren to admit to allegations of child
abuse and where Anderson conditioned family therapy based only upon
Nordgren’s agreement to admit to the abuse.

It was unlawful for Defendant Hennepin County, Defendant Hennepin County
Department of Human Services and Public Health, Defendant Hennepin County
Attorney Michael O. Freeman, Defendant Assistant Hennepin County Attorney

Katy L. Stesniak, and Hennepin County Child and Family Services Social Worker

39
123.

124.

Mark Kay Libra to represent to the Hennepin County Juvenile Division Court that
the Department possessed any right and/or authority under state law to directa
third-party agency such as Nystrom to condition family therapy in violation of
Plaintiff’s Fifth Amendment right from self-incrimination. These actions of
depriving Plaintiff of her Fifth Amendment rights by conditioning therapy upon
admissions are in contravention of the holding in Matter of Welfare of J.W. and
A.W, 415 N.W.2d 879, 883 (Minn. 1987) or the argument that Nordgren’s denial
of child abuse could serve as a basis for non-compliance of the Hennepin Court
order are in contravention of the holding In the Matter of the Welfare of the Child
of J.P. and M.G., Parents, 2006 WL 3290624 at *1 (Minn.App Nov. 14, 2006).

It is equally well established that a person in Nordgren’s position has a
constitutional right to have her parental rights restored where her rights had
been illegally terminated by court order obtained by fraud, misrepresentation or
artifice.

It was unlawful for the Defendant Hennepin County Attorney Freemen and
Assistant Hennepin County Attorney Stesniak to deprive Nordgren the
opportunity to have her motion hearings heard on her Motions to Vacate the
Orders which terminated her parental rights and effectuated the adoption of her
children by the foster parents. Assistant Hennepin County Attorney Stesniak, in
her Response Memorandum on Plaintiff’s Motions to Vacate, formally asked the
Hennepin County Juvenile Division Court not to hold a hearing on her Motions to
Vacate as a means to deny Nordgren her rights to correct the injustice and fraud

which had been perpetrated on the court.

40
125. The Assistant Hennepin County Attorney Stesniak, acting under color of law,
induced the Hennepin County Juvenile Division Court to fail to follow the
mandatory Minnesota Rules of the Juvenile Protection to hold a motion hearing
and deprived Plaintiff of a fair opportunity to have her parental rights restored
violating Nordgren’s Fourth Amendment right to procedural due process.
Defendants’ conduct was without proper justification or authority.

126. Defendant Hennepin County, Defendant Hennepin County Department of Human
Services and Public Health, and Defendant Hennepin County Attorney Freeman
are vicariously liable for the conduct of their agents inclusive under applicable
statutory and case law. Defendants inclusive, and each of them, acted with
malice and with the intent to cause injury to Nordgren or acted with a willful and
conscious disregard and/or deliberate indifference of Nordgren’s rights.

127. Asadirect and foreseeable consequence of these actions, Nordgren was deprived
of her rights under the Fourth, Fifth and Fourteenth Amendments to the United
States Constitution.

128. Asadirect and proximate result of these Defendants’ actions, Nordgren has
suffered, and will continue to suffer economic, physical, mental, emotional injury
and loss of familial association and irreparable harm to reputation all to an

extent and in an amount subject to proof at trial.

COUNT THREE
VIOLATION OF THE CIVIL RIGHTS ACTS OF 1866 AND 1991
42 U.S.C. §1983, et seq.
(MONELL V. DEP’T OF SOCIAL SERVS., 436 U.S. 658 (1977)

(Hennepin County, Hennepin County Department of Human Services and Public

41
Health, David J. Hough, Hennepin County Administrator, Jodi Wentland, Hennepin
County Director of Human Services, Joan Granger-Kopesky, Director, Hennepin
County Child and Family Services, Mary Kay Libra, Hennepin County Child and Family
Services Social Worker, Jodi Harpstead, Commissioner, Minnesota Department of
Human Services, Michael 0. Freeman, Hennepin County Attorney, Katy L. Stesniak,
Assistant Hennepin County Attorney)

129.

130.

131.

Nordgren realleges, and incorporates herein as if set forth in full, all paragraphs
from above.

At the time of the events alleged above, all the Defendants named above in this
section owed Nordgren a duty to use due care in the hiring, training, supervision,
discipline, and retention of the Assistant Hennepin County Attorney’s at the
Hennepin County Attorney’s Office and the Hennepin County Department of
Human Services and Public Health personnel.

Defendant County of Hennepin, including through its entity, Hennepin County
Department of Human Services and Public Health and through its entity the
Hennepin County Attorney’s Office through its agent, Hennepin County Attorney
Michael O. Freeman established and/or followed policies, procedures, customs,
usages and/or practices (hereinafter referred to collectively as “policy” or
“policies”) and which policies were the moving force behind the violations of
Nordgren’s constitutional rights as alleged herein, including those arising under
the Fourth, Fifth, and Fourteenth Amendments to the United States Constitution,
by and through, but not limited to, the following policies, practices, customs
and/or procedures:

a. haphazard policies where one social worker assigned to a particular case has

one idea of the goals of the case plan and a second social worker has a totally

42
different idea? of the goals of the case;

b. the policy which permits Department case workers and social workers and
Assistant Hennepin County Attorney’s to violate parents’ 5t Amendments rights
repeatedly and across a span of more than 30 years;

c. the policy which permits Department case workers and social workers to
coerce and threaten parents to admit to allegations of child abuse or face
permanently losing their children;

d. the policy which permits Department case workers and social workers to
dictate or direct mental health providers or family therapists to coerce parents to
admit to allegations of abuse;

e. the policy which permits Assistant Hennepin County Attorneys to ratify
unlawful activities of Department case workers and social workers who dictate
or direct mental health providers or family therapists to coerce parents to admit
to allegations of abuse;

f. the policy which permits Assistant Hennepin County Attorneys to encourage,
assist, facilitate and cover up unlawful activities of Department case workers and
social workers who dictate or direct mental health providers or family therapists
to coerce parents to admit to allegations of abuse;

g. the policy of not training, supervising, disciplining, or discouraging

Department case workers and social workers to dictate or direct mental health

 

2 See M.D.O. case, supra. Steve Heckler, the first social worker working on the case, testified the Department
wanted an explanation of Maria’s death consistent with the medical findings as outlined in the Hennepin
County’s court-order case plan. The second social worker assigned to the case testified Ostlund had to admit
responsibility for Maria’s failure to thrive, for a pattern of abuse against Maria and for admitting
responsibility for shaking the child to death.

43
132.

133.

134.

providers or family therapists to coerce parents to admit to allegations of abuse;
h. the policy of not training, supervising or directing Assistant County Attorney
to condemn, report, or otherwise stop the violations of parents’ 5" amendment
rights violations when they are witness to such activities.

County of Hennepin breached its duties and obligations to Nordgren by including
but not limited to, failing to establish, implement, and follow the correct and
proper Constitutional policies, procedures, customs and practices; by failing to
properly select, supervise, train, control, and review its agents and employees as
their compliance with Constitutional safeguards; and by knowingly, or with
deliberate indifference permitting Department Social Worker Mary Kay Libra
and Assistant Hennepin County Stesniak to engage in the unlawful and
unconstitutional conduct as herein alleged.

County of Hennepin knew, or should have known, that by breaching the above
mentioned duties and obligations that it was foreseeable that said failure of
breach would, and did, cause Nordgren to be injured and damaged, and her
constitutional rights to be impaired, by the wrongful policies and acts as alleged
herein, and that such breaches occurred in contravention of public policy and
Defendants’ legal duties and obligations to Nordgren; and that such policies,
practices, customs and procedures were the moving force behind the
constitutional violations alleged herein above.

As a direct and proximate result of the actions and/or inactions of County of
Hennepin, Nordgren has suffered, and will continue to suffer economic, physical,

mental, emotional injury and loss of familial association and irreparable harm to

44
reputation all to an extent and in an amount subject to proof at trial.

COUNT FOUR
VIOLATION OF THE CIVIL RIGHTS ACTS OF 1866 AND 1991
42 US.C. §1983, et seq.
(MONELL V. DEP’T OF SOCIAL SERVS., 436 U.S. 658 (1977)
NEGLIGENT HIRING, TRAINING AND SUPERVISION

(Against Hennepin County, Hennepin County Department of Human Services and
Public Health, David J. Hough, Hennepin County Administrator, Jodi Wentland,
Hennepin County Director of Human Services, Joan Granger-Kopesky, Director,
Hennepin County Child and Family Services, Jodi Harpstead, Commissioner,
Minnesota Department of Human Services, Michael O. Freeman, Hennepin County
Attorney)

135. Nordgren realleges, and incorporates herein as if set forth in full, all paragraphs
from above.

136. Atthe time of the events alleged above, the Defendant Department and all its
personnel owed Nordgren a duty to use due care with respect to undertaking
every aspect of Nordgren’s case and to abide by and follow Minnesota statutes
and state case law.

137. The Defendant Department and personnel knowingly and willfully failed to place
Plaintiff’s children with a relative of Plaintiff’s pursuant to pursuant to Minn.
Stat. 260C€.212, subd. 2 (2014).

138. The Defendant Department and personnel knowingly and willfully disregarded
Plaintiff’s complaints regarding the Department personnel’s outright statements
to her that Plaintiff would never get her children back. The Department through
its agents made every attempt to thwart reunification and were successful at

permanently stripping Plaintiff’s parental rights of her two children with

impunity.

45
139.

140.

141.

Defendant Hennepin County, Defendant Hennepin County Department of Human
Services and Public Health, Defendant David J. Hough, the Hennepin County
Administrator, Defendant Jodi Wentland, Hennepin County Director of Human
Services, Defendant Joan Granger-Kopesky, Direct of Hennepin County Child and
Family Services, and Defendant Jodi Harpstead, Commission of Minnesota
Department of Human Services were negligent in their oversight, management,
supervision and training of the Hennepin County Department of Human Services
and Public Health and the Child and Family Services Division personnel. All the
Defendants named herein this section failed to provide Social worker Mary Kay
Libra and other personnel with proper training and failed to outline proper
procedures to them with respect to appropriate conduct in interacting within the
Department and interacting externally with case parents and provider
relationships such as Nystrom & Associates, Ltd.

The failings of the disorganized Hennepin County Department of Human
Services and Public Health are well documented in the Casey Report and is
evidenced by the statements and investigation which show many of the case
workers, social workers, and supervisors often worked independently in their
own “silos” and there was a lack of communication, supervision, and training.
This information concerning the failings of the Department was available to all
named municipal Defendants in June 2015 prior to the time Plaintiff Nordgren’s
case commenced at the Department.

The areas where participants highlighted a need for additional training in the

Casey Report have much to bear on the outcome of Plaintiff’s case as there was a

46
142.

143.

144.

lack of communication within the hierarchal system of leadership at the
Department to address Plaintiff’s complaints, where case supervision failed in
providing Plaintiff with the needed resources that were identified to support her
case and where the relationship between the Department and the provider
groups were facilitated to work against Plaintiff rather than to assist her.

In committing the aforementioned acts and/or omissions, Defendant Hennepin
County, Defendant Hennepin County Department of Human Services and Public
Health, Defendant David J. Hough, the Hennepin County Administrator,
Defendant Jodi Wentland, Hennepin County Director of Human Services,
Defendant Joan Granger-Kopesky, Direct of Hennepin County Child and Family
Services, and Defendant Jodi Harpstead, Commission of Minnesota Department
of Human Services negligently breached their duties to use due care in hiring,
supervision, discipline and training which directly and proximately resulted in
the injuries and damages to Plaintiff Nordgren as alleged herein.

At the time of the events alleged above, Hennepin County, Defendant Hennepin
County Attorney Michael O. Freeman and Defendant Assistant Hennepin County
Attorney Katy L. Stesniak owed Nordgren a duty to use due care with respect to
undertaking every aspect of Nordgren’s case and to abide by and follow legal
duties under Minnesota Statute §388, the provisions under the Juvenile Court
Act and the Rules of Juvenile Protection Procedures.

Defendant Assistant Hennepin County Attorney Katy L. Stesniak knowingly
facilitated and permitted Nordgren’s 5 Amendment rights to be violated where

Stesniak permitted Defendant Anderson and Defendant Libra to testify

47
145.

146.

147.

concerning their coordinated efforts to terminate Nordgren’s parental rights by
engaging in unlawful scheme to condition Nordgren’s participation in family
therapy only if Nordgren would admit to abuse. Defendant Stesniak did not
inform the Court that Defendant Libra did not possess any authority or right
under state law to direct the Nystrom therapist to do so or otherwise challenge,
condemn or attempt to bring to the Court’s attention that the activities Libra and
Anderson testified to were illegal.
Hennepin County and Defendant Hennepin County Attorney Michael O. Freeman
failed to provide Defendant Assistant Hennepin County Attorney Katy L. Stesniak
with proper training and failed to outline proper procedures to her and other
Assistant County Attorneys with respect to appropriate conduct in interacting
with parents whose civil rights and constitutional rights are to be upheld.
Hennepin County and Defendant Hennepin County Attorney Michael O. Freeman
negligently breached their duties to use due care in hiring, supervision,
discipline and training Assistant County Attorneys which directly and
proximately resulted in the injuries and damages to Plaintiff Nordgren as alleged
herein.
As a direct and proximate result of these Defendants’ actions, Nordgren has
suffered, and will continue to suffer economic, physical, mental, emotional injury
and loss of familial association and irreparable harm to reputation all to an
extent and in an amount subject to proof at trial.

COUNT FIVE

VIOLATION OF THE CIVIL RIGHTS ACTS OF 1866 AND 1991
42 U.S.C. §1985, et seq. (CONSPIRACY)

48
(Against Hennepin County, Hennepin County Department of Human Services and
Public Health, Mary Kay Libra, Hennepin County Child and Family Services Social
Worker, Michael O. Freeman, Hennepin County Attorney, Katy L. Stesniak, Assistant
Hennepin County Attorney, Nystrom & Associates, Ltd., Rochelle Anderson, Craig
Rice, Susan Vinge)

,

148.

149.

150.

151.

Nordgren realleges, and incorporates herein as if set forth in full, all paragraphs
from above.

Hennepin County, Hennepin County Department of Human Services and Public
Health, and Hennepin County Attorney, Michael 0. Freeman, Assistant Hennepin
County Attorney, Katy L. Stesniak, Hennepin County Child and Family Services
Social Worker Mary Kay Libra and Nystrom & Associates, Ltd. family therapists
Rochelle Anderson, Craig Rice and Susan Vinge are “persons,” as that term is
used in the text of 42 U.S.C. §1985.

Hennepin County, Hennepin County Department of Human Services and Public
Health, and Hennepin County Attorney, Michael 0. Freeman, Assistant Hennepin
County Attorney, Katy L. Stesniak had prior knowledge of the wrongs conspired
to be committed by Defendants Hennepin County Child and Family Services
Social Worker Mary Kay Libra and Nystrom & Associates, Ltd. family therapists
Rochelle Anderson, Craig Rice and Susan Vinge.

Hennepin County, Hennepin County Department of Human Services and Public
Health, and Hennepin County Attorney, Michael O. Freeman, and Assistant
Hennepin County Attorney, Katy L. Stesniak had the power to prevent or aid in
preventing the commissions of the wrongs conspired to be committed by
Defendants Hennepin County Child and Family Services Social Worker Mary Kay

Libra and Nystrom & Associates, Ltd. family therapists Rochelle Anderson, Craig

49
152.

Lea:

154.

155.

156.

Rice and Susan Vinge and which by reasonable diligence could have been
prevented, but they neglected and/or refused to exercise such power after being
informed.

As a direct and proximate result of the neglect and/or refusal of Defendants
Hennepin County, Hennepin County Department of Human Services and Public
Health, and Hennepin County Attorney, Michael O. Freeman, and Assistant
Hennepin County Attorney, Katy L. Stesniak to prevent or to aid in preventing the
commissions of the wrongs conspired to be committed by the Defendants
Hennepin County Child and Family Services Social Worker Mary Kay Libra and
Nystrom & Associates, Ltd. family therapists Rochelle Anderson, Craig Rice and
Susan Vinge, Nordgren has suffered injuries and damages as alleged herein.
Defendants Hennepin County, Hennepin County Department of Human Services
and Public Health, and Hennepin County Attorney, Michael O. Freeman, and
Assistant Hennepin County Attorney, Katy L. Stesniak’s actions evidence a
reckless and callous disregard for, and deliberate indifference to, Nordgren’s
constitutional rights.

Defendants, and each of them, acted with malice and with the intent to cause
injury to Nordgren or acted with a willful and conscious disregard of Nordgren’s
rights.

As a direct and foreseeable consequence of this conspiracy, Nordgren was
deprived of her rights under the Fourth, Fifth and Fourteenth Amendments to
the United States Constitution.

As a direct and proximate result of these Defendants’ actions, Nordgren suffered,

50
and will continue to suffer economic, physical, mental, emotional injury and loss
of familial association and irreparable harm to reputation all to an extent and in

an amount subject to proof at trial.

COUNT SIX
NEGLIGENT /INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

(Against Hennepin County, Hennepin County Department of Human Services and
Public Health, Mary Kay Libra, Hennepin County Child and Family Services Social
Worker, Michael O. Freeman, Hennepin County Attorney, Katy L. Stesniak, Assistant
Hennepin County Attorney, Nystrom & Associates, Ltd., Rochelle Anderson, Craig
Rice, Susan Vinge)

157.

158.

159.

Nordgren realleges, and incorporates herein as if set forth in full, all paragraphs
from above.

Defendant Assistant Hennepin County Attorney Katy L. Stesniak, Hennepin
County Child and Family Services Social Worker, Mary Kay Libra, Nystrom &
Associates, Ltd. employees Rochelle Anderson, Craig Rice, and Susan Vinge acted
individually and in concert to illegally effectuate the termination of Nordgren’s
parental rights to her two children by unlawfully conditioning participation of
family reunification only if Plaintiff would admit to child abuse and
mispresenting to the Hennepin County Juvenile Court that Nordgren failed to
comply with the court ordered case plan’s requirement of completing family
therapy.

In combination with the conduct described herein, these actions evidenced a
pattern of extreme and outrageous behavior that is shocking to the conscience of
any ordinary citizen that was pursued with the intent to cause and resulted in

Nordgren suffering severe emotional distress.

51
160. Because of Defendants’ intentional and outrageous conduct, Nordgren has
suffered emotional, mental and physical conditions generally recognized and
diagnosed by trained professionals as stated above.

161. Asadirect and proximate result of these Defendants’ actions, Nordgren has
suffered, and will continue to suffer economic, physical, mental, emotional injury
and loss of familial association and irreparable harm to reputation all to an

extent and in an amount subject to proof at trial.

WHEREFORE, to redress the injuries proximately and directly caused by Defendants’
conduct as stated in Paragraphs above, and to prevent the substantial risk of irreparable
injury to other person in the State of Minnesota as a result of the policies, customs,
practices and supervisory misconduct alleged herein, Plaintiff respectfully requests this
Court.

1. Order Defendants to pay nominal, general, special and compensatory and general
damages in an amount in excess of Fifty Thousand ($50,000.00) Dollars to be established at
trial;

2. Order all relief available under Title VII, 42 U.S.C. §1983 as amended, et seq. and
42 U.S.C. §1985 including punitive damages;

4. Order Defendants to pay attorney fees, costs and disbursements for bringing this
lawsuit and as allowed by statute;

5. Order Defendants to pay interest at the legal rate on such damages as
appropriate, including pre- and post- judgment interest;

6. Allow Plaintiff leave to allow for amendment of this Complaint to include

52
additional appropriate claims and damages that become apparent after conducting
discovery; and
7. Order a jury trial on all issues

8. Grant any further relief that the Court deems just and equitable.

JURY TRIAL DEMAND

Plaintiff demands a jury trial as to all claims so triable.

Date: 1/16/2021
/s/ May C. Yang

May C. Yang

MN Atty. 0389166

LAW OFFICE OF MAY C. YANG
P.O. Box 16202

St. Paul, Minnesota MN 55116
Telephone: (612) 408-5558
Facsimile: (651) 340- 6454
Attorney for Plaintiff

ACKNOWLEDGEMENT

The undersigned acknowledges that costs, disbursements, witness fees and attorney fees
may be awarded pursuant to Minn. Stat. § 529.211.

/s/ May C. Yang

May C. Yang

53
